Citation Nr: 1647250	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and anxiety disorder.

2. Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

In September 2015, the Board remanded the claims for further development.  However, as set out below, additional development remains necessary.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

According to the November 2016 Brief submitted by the Veteran's representative, it is alleged that the Veteran's acquired psychiatric disorder, claimed as PTSD and anxiety disorder, may be secondary to his service-connected pseudofolliculitis barbae.  The Veteran contends that the severity of his pseudofolliculitis barbae caused a profound impact on his appearance requiring him to wear hats to conceal his rash and discoloration.  The Veteran's representative stated that this is an example of social withdrawal due to shame of his appearance and "that stress aggravates his skin condition and that the skin condition also causes stress."

Following the September 2015 Board remand, the Veteran was afforded a VA mental health examination in December 2015 during which the VA examiner opined it was "unlikely related to his reported foot injury.  The [V]eteran does not meet [the] criteria for PTSD."  There is, however, no opinion regarding the etiological link between the Veteran's acquired psychiatric disorder and his service-connected pseudofolliculitis barbae or whether it is directly related to his military service. 

Given the Veteran's contention, a new theory of entitlement arises, and given the lack of an opinion regarding this, an addendum to the September 2015 VA examination report should be obtained for the purpose of determining whether his service-connected skin condition has caused or aggravated his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, request an addendum opinion from the same VA examiner who conducted the December 2015 VA mental health examination.

The VA examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that an acquired psychiatric disorder, to include PTSD and anxiety disorder, manifested during service or within one year of separation or is otherwise related to the Veteran's military service; or in the alternative, that it is secondary to, or aggravated by, any service-connected disability, namely pseudofolliculitis barbae?

If the December 2015 VA examiner desires, the Veteran may be recalled for another examination.  If the December 2015 VA examiner is not available, the Veteran should be scheduled for a VA PTSD/mental disorders examination by an appropriate specialist in order to determine the correct diagnosis/diagnoses and answer the above questions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided, the VA examiner should provide a fully reasoned explanation.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The claims files must be made available to and reviewed by the examiner in conjunction with the preparation of an addendum opinion or examination, and the addendum/examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  The complaints and lay history should be recorded in full and addressed.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

